Case: 21-20676     Document: 00516464976          Page: 1     Date Filed: 09/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         September 8, 2022
                                   No. 21-20676
                                                                           Lyle W. Cayce
                                                                                Clerk

   Kevin Cloyd; Nickalandra Witherspoon; Lucila
   Andrade,

                                                            Plaintiffs—Appellants,

                                       versus

   KBR, Inc.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No: 4:20-CV-3714


   Before Smith, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          In 2020, Iran launched ballistic missiles at the U.S. military base in Al
   Asad, Iraq. Plaintiffs-Appellants Kevin Cloyd, Nickalandra Witherspoon,
   and Lucila Andrade were employed as civil contractors providing logistical
   support services for the U.S. military at Al Asad. Each suffered serious


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20676        Document: 00516464976              Page: 2      Date Filed: 09/08/2022




                                         No. 21-20676


   injuries during the attack. This appeal arises out of Plaintiffs’ attempt to
   recover against KBR, Incorporated (“KBR”), the parent company of both
   the entity that employed Plaintiffs and the entity that contracted with the
   U.S. military to provide support services.
           Plaintiffs sued KBR for negligence and gross negligence in state court.
   After KBR removed, the district court granted summary judgment in favor
   of KBR, determining that the Defense Base Act (“DBA”) provides the
   exclusive remedy for, and therefore preempts, Plaintiffs’ state law tort
   claims. For the reasons set forth below, we conclude that the district court
   had jurisdiction over the action and AFFIRM.
                                              I.
           KBR provides a wide range of professional services to the
   government, technology, and energy sectors globally. As part of its regular
   business, KBR provides logistical support to the U.S. military through its
   various subsidiaries. Two subsidiaries—Kellogg Brown & Root Services,
   Inc. (“KBRS”) and Services Employees International, Inc. (“SEII”)—are
   relevant here. KBRS operates as a “project entity,” and SEII acts as a
   “payroll entity.” SEII provides KBRS with staff members to aid KBRS in
   carrying out its various projects.
           In 2008, the U.S. Army awarded KBRS the Logistics Civil
   Augmentation Program (“LOGCAP IV”) contract.1 SEII provided KBRS
   with support contractors to assist with KBRS’s obligations under LOGCAP
   IV. Plaintiffs were among those contractors—Cloyd was an Assistant Fire




           1
            LOGCAP IV is the fourth generation of a series of logistics support contracts used
   by the U.S. Army in a shift toward a smaller active-duty force and a greater reliance on
   private contractors.




                                               2
Case: 21-20676       Document: 00516464976          Page: 3   Date Filed: 09/08/2022




                                     No. 21-20676


   Chief, Witherspoon was a Senior Security Officer, and Andrade was a Food
   Service Worker.
          In 2019, tensions escalated between the United States and Iran. These
   tensions came to a head in January 2020, when the United States ordered a
   drone strike that killed Iranian General Qassem Soleimani. Iran threatened
   retaliation and days later launched ballistic missiles at Al Asad where several
   thousand troops and support contractors were based.            Plaintiffs were
   stationed at Al Asad during the strike, and each suffered substantial injuries.
          To recover for those injuries, Plaintiffs each initially filed Workers’
   Compensation claims with the U.S. Department of Labor. They then sued
   KBR in Texas state court.         Their complaint alleged that KBR acted
   negligently by failing to evacuate Plaintiffs from Al Asad and failing to
   provide Plaintiffs with a safe workplace, particularly given the heightened
   risk of a strike due to escalating regional violence.
          KBR removed the case to federal court on the basis of federal officer
   jurisdiction. Plaintiffs moved to remand, and KBR subsequently moved to
   dismiss on the grounds that Plaintiffs’ claims were (1) precluded by the
   exclusivity provision of the DBA and (2) preempted by the combatant
   activities exception to the Federal Tort Claims Act. The district court denied
   both motions. As to the motion to dismiss, the court determined limited
   discovery was required to develop facts necessary to resolve the dispute.
   After the parties engaged in discovery, KBR moved for summary judgment.
   The district court then granted KBR’s motion and dismissed Plaintiffs’
   claims against KBR. This appeal timely followed.




                                           3
Case: 21-20676         Document: 00516464976                Page: 4       Date Filed: 09/08/2022




                                           No. 21-20676


                                               II.
           As a threshold matter, we must determine whether KBR properly
   removed this case to federal court.2 Invoking 28 U.S.C. § 1442(a)(1), KBR
   removed on the basis of “federal officer jurisdiction,” which permits the
   United States, its officers, and “any person acting under that officer” to
   remove a civil action to federal court. Removal under this section is unlike
   other removal doctrines: it is not “narrow” or “limited.” Willingham v.
   Morgan, 395 U.S. 402, 406 (1969); Texas v. Kleinert, 855 F.3d 305, 311 (5th
   Cir. 2017). Indeed, the Supreme Court has consistently urged against “a
   narrow, grudging interpretation of § 1442(a)(1).” See, e.g., Willingham, 395
   U.S. at 407; Watson v. Philip Morris Cos., 551 U.S. 142, 150 (2007); accord
   Williams v. Lockheed Martin Corp., 990 F.3d 852, 859 (5th Cir. 2021)
   (“Unlike the general removal statute, the federal officer removal statute is to
   be ‘broadly construed’ in favor of a federal forum.” (quotation omitted)).
           Because removal under § 1442(a) is expansive, defendants invoking
   the federal officer removal statute must show only that: (1) they are a
   “person” within the meaning of the statute; (2) they acted “pursuant to a
   federal officer’s directions”; (3) they assert a “colorable federal defense”;
   and (4) there is a “‘causal nexus’ between the defendant’s acts under color
   of federal office and the plaintiff’s claims.” Latiolais v. Huntington Ingalls,
   Inc., 951 F.3d 286, 291 (5th Cir. 2020) (en banc) (internal quotation marks
   and citation omitted).


           2
              Plaintiffs’ brief does not expressly challenge the district court’s denial of its
   remand motion, but this is of no matter: “[s]ubject-matter jurisdiction can never be waived
   or forfeited.” Gonzalez v. Thaler, 565 U.S. 134, 141 (2012). Because “no action of the
   parties can confer subject-matter jurisdiction upon a federal court,” Ins. Corp. of Ir., Ltd. v.
   Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982), we must examine the basis of
   the district court’s jurisdiction, on our own motion, if necessary, Mosley v. Cozby, 813 F.2d
   659, 660 (5th Cir. 1987) (per curiam).




                                                  4
Case: 21-20676      Document: 00516464976          Page: 5    Date Filed: 09/08/2022




                                    No. 21-20676


          The first element is easily satisfied—even though KBR is a
   corporation, it is nevertheless a “person” for § 1442(a) purposes. St. Charles
   Surgical Hosp., L.L.C. v. La. Health Serv. & Indem. Co., 990 F.3d 447, 452
   (5th Cir. 2021) (confirming that a private company may remove if it is acting
   under an officer of the United States). The third element too is readily
   established—KBR asserts that Plaintiffs’ claims are barred by the DBA, a
   colorable (and as we discuss later, successful) federal defense.
          Primarily at issue then are the second and fourth elements—whether
   KBR “acted under” a federal officer’s directives and whether Plaintiffs’
   claims are causally related to KBR’s actions under “color of federal office.”
   See Latiolais, 951 F.3d at 291. Because these elements are closely connected
   here, we address them together. See id. “The words ‘acting under’ are
   broad,” so they must be “liberally construed.” Watson, 551 U.S. at 147
   (internal quotation marks and citation omitted). Thus, KBR is not required
   to “show that its alleged conduct was precisely dictated by a federal officer’s
   directive.” St. Charles Surgical Hosp., 990 F.3d at 454. Rather, KBR must
   only demonstrate that the U.S. military “exert[ed] a sufficient level of
   subjection, guidance, or control” over it as a private actor. Id. at 455
   (quotation omitted).
          We conclude that KBR has satisfied these elements here. Plaintiffs’
   complaint seeks to hold KBR liable for failing to implement adequate security
   measures at Al Asad, provide Plaintiffs with a reasonably safe place to work,
   and evacuate Plaintiffs before the missile attack. Therefore, Plaintiffs’ claims
   arise out of KBR’s supposed “supervisory authority” over their workplace.
   But the record contains sufficient evidence to conclude that Plaintiffs’
   workplace, Al Asad, was under the control of the U.S. military. Indeed, it’s
   undisputed that the U.S. military—not KBR—retained authority over all
   force protection measures for individuals on base, decided what security
   protocols to implement, dictated when contractors should take shelter, and



                                          5
Case: 21-20676      Document: 00516464976           Page: 6    Date Filed: 09/08/2022




                                     No. 21-20676


   even determined what protective gear was necessary for personnel on base
   during a hostile attack. The U.S. military also assessed threat levels for the
   area daily and provided regular safety updates to contractors. Ultimately, the
   U.S. military made the decision to evacuate some individuals, but given that
   Al Asad still needed to be manned, decided to keep most personnel on base.
   Based on this evidence, it is apparent to us that each of the actions Plaintiffs
   seek to hold KBR responsible for were actually under the guidance and
   control of the U.S. military.
          The fact that KBRS, rather than KBR, was the actual signatory to the
   LOGCAP IV contract does not alter our analysis. Plaintiffs direct us to no
   authority requiring a contractual relationship between a removing entity and
   a federal officer. Moreover, such a requirement would contradict our recent
   en banc holding recognizing that federal officer jurisdiction encompasses all
   actions “connected or associated[] with acts under color of federal office”—
   not merely those “causally connected.” See Latiolais, 951 F.3d at 292. In any
   event, as articulated above, there is causation here: the entire basis of
   Plaintiffs’ suit presupposes that KBR had discretion to implement safety and
   security measures—but those decisions were subject to the control of the
   U.S. military and, therefore, are sufficiently causally related.
          At bottom, our conclusion is this: Al Asad is not a standard workplace
   environment that KBR could simply assert its own authority over without
   some kind of guidance from the U.S. military—it was an active military base
   in a war zone in a foreign country. Thus, the notion that the force protection
   measures giving rise to Plaintiffs’ claims against KBR were not at least
   partially under the control of the U.S. military is untenable. Because
   Plaintiffs’ claims implicate decisions under the U.S. military’s “guidance
   and control,” we conclude that the claims are sufficiently related to KBR’s




                                          6
Case: 21-20676         Document: 00516464976                Page: 7        Date Filed: 09/08/2022




                                            No. 21-20676


   actions under color of federal office. See Latiolais, 951 F.3d at 291. KBR’s
   removal under § 1442(a) was thus proper.3
                                               III.
           Satisfied of jurisdiction, we now turn to the merits to consider whether
   Plaintiffs can proceed with their state-law tort claims against KBR. We
   review a district court’s grant of summary judgment de novo. Bagley v.
   Albertsons, Inc., 492 F.3d 328, 330 (5th Cir. 2007). Summary judgment is
   appropriate “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”
   FED. R. CIV. P. 56(a). We resolve all doubts and draw all reasonable
   inferences in favor of the nonmovant. Cates v. Dillard Dep’t Stores, Inc., 624
   F.3d 695, 696 (5th Cir. 2010).
           The district court granted summary judgment in favor of KBR,
   concluding that Plaintiffs’ claims were precluded by the DBA as providing


           3
             We also note that Grable & Sons Metal Products, Inc. v. Darue Engineering &
   Manufacturing, 545 U.S. 308 (2005) could provide a separate basis for federal jurisdiction.
   Under Grable, even when a state action pleads only state law claims, federal jurisdiction
   may exist “if a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial,
   and (4) capable of resolution in federal court without disrupting the federal-state balance
   approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing Grable, 545 U.S.
   at 314 (2005)).
            We recognize that Plaintiffs’ negligence claims purport to assert only state law
   causes of action. However, the theories supporting these negligence claims involve
   uniquely federal matters. See Grable, 545 U.S. at 314. Litigation of Plaintiffs’ suit would
   necessarily require an analysis of the U.S. military’s conduct and tactical decision-making
   inside a foreign war zone, which no doubt “implicat[es] important foreign policy
   concerns.” See Torres v. S. Peru Copper Corp., 113 F.3d 540, 543 (5th Cir. 1997). The notion
   that state courts are solely able to address the issue of evacuating a federal military base in
   a foreign country is hard to fathom. Given the federal interests at stake, Plaintiffs’ claims
   are those that “sensibly belong[] in a federal court.” Grable, 545 U.S. at 315. Accordingly,
   Grable could provide an independent basis for jurisdiction.




                                                  7
Case: 21-20676      Document: 00516464976          Page: 8   Date Filed: 09/08/2022




                                    No. 21-20676


   the exclusive remedy for their injuries.        The DBA “extends workers’
   compensation coverage under the Longshore and Harbor Workers’
   Compensation Act (LHWCA) to employees of American contractors” on
   military bases in foreign countries. Fisher v. Halliburton, 667 F.3d 602, 609
   (5th Cir. 2012) (internal quotation marks and citation omitted).             It
   “establishes a uniform, federal compensation scheme for civilian contractors
   and their employees for injuries sustained while providing functions under”
   government contracts. Id. at 610. The DBA thus provides the exclusive
   remedy for covered employees—in other words, “[i]f an employee’s injury
   is covered under the DBA, he is generally precluded from pursuing a tort
   claim against his employer to recover for the same injury.” Id.
          The only dispute here is whether KBR qualifies as Plaintiffs’ employer
   for DBA purposes, such that the DBA provides the exclusive remedy for their
   claims against KBR. Plaintiffs argue that they were employed by SEII and
   contracted out to KBRS—two subsidiaries of KBR. Therefore, per Plaintiffs,
   KBR as the parent company, cannot also be their employer under the DBA.
          We disagree. Admittedly, the DBA is silent on the issue of who
   qualifies as an “employer” for exclusivity purposes, and our court has not
   expressly opined on the issue. We have recognized, however, that two
   separate entities can both qualify as an individual’s employer in the workers’
   compensation context. See Oilfield Safety & Mach. Specialties, Inc. v. Harman
   Unlimited, Inc., 625 F.2d 1248, 1254–55 (5th Cir. 1980). In Oilfield Safety, an
   individual was injured while working as both an employee of one company
   and as an independent contractor of another company. Id. Each company
   disclaimed being the individual’s “employer” for workers’ compensation
   purposes. Id. at 1251. But we determined the opposite—the relationship
   between each company and the individual was such that both qualified as his
   employer and both were required to provide compensation. See id. at 1254–
   55.



                                         8
Case: 21-20676      Document: 00516464976          Page: 9   Date Filed: 09/08/2022




                                    No. 21-20676


          Oilfield Safety is relevant to our analysis here. We recognize that KBR
   was not the entity that directly employed Plaintiffs—but that does not mean,
   as Plaintiffs argue, that KBR cannot also qualify as Plaintiffs’ employer for
   DBA-exclusivity purposes. Indeed, KBR was so closely intertwined with its
   subsidiaries in the actions giving rise to Plaintiffs’ suit that we conclude it
   qualifies as Plaintiffs’ employer under the DBA.
          The record is rife with evidence supporting this conclusion. KBR’s
   regular business activities include providing essential combat support
   services to the U.S. military, and it does so via its various subsidiaries. But
   there is very little, if any, distinction between the operations of KBR and the
   operations of its subsidiaries. Rather, the record demonstrates that the
   entities worked as a “team” to facilitate these services—a team that Plaintiffs
   acknowledged they were joining. Their employment letters stated that they
   would be joining KBR to support the LOGCAP IV projects in Iraq. They
   received KBR’s code of conduct, agreed to KBR’s dispute resolution plan,
   were subjected to KBR’s deployment requirements, and received access
   cards tied to their employment with KBR. Importantly, Plaintiffs also agreed
   that their sole recourse for any injury against SEII or its parent would be
   governed by the DBA. Finally, and perhaps most critically, at least two of the
   Plaintiffs’ workers’ compensation claims listed KBR as their employer.
          Our conclusion is further cemented by the fact that Plaintiffs’ entire
   theory of liability in this action treats KBR and SEII as essentially identical
   entities—they allege that KBR had authority and control over SEII
   employees and fault KBR for failing to evacuate them and otherwise keep
   them safe.    Indeed, their negligence claim asserts that KBR failed to
   implement proper safety measures, provide them with a safe place to work,
   properly supervise them, and adequately train them. But these allegations
   presuppose that KBR owes some kind of employer-like duty to Plaintiffs.
   Plaintiffs cannot have it both ways—they cannot fault KBR for failing to



                                         9
Case: 21-20676     Document: 00516464976           Page: 10   Date Filed: 09/08/2022




                                    No. 21-20676


   protect them as their employer but simultaneously disclaim the existence of
   an employer-employee relationship for exclusivity purposes. Compare Exxon
   Corp. v. Tidwell, 867 S.W.2d 19, 21 (Tex. 1993) (holding that an employer
   owes its employees a duty to “provid[e] a safe workplace.”), with Lucas v.
   Tex. Indus., Inc., 696 S.W.2d 372, 274 (Tex. 1984) (“[A] corporation [is not]
   liable for the obligations of its subsidiary” absent some “exceptional
   circumstances”).
          This conclusion accords with our decision involving similar corporate
   defendants in Fisher, 667 F.3d at 617. In that case, civil contractors employed
   by SEII brought tort claims against SEII, KBR, and various other KBR
   subsidiaries. Id. at 605–08. The district court determined that the claims
   against KBR and the other subsidiaries were barred by the DBA, even though
   SEII was the only “company specifically named on the plaintiffs’
   employment agreements.” Fisher v. Halliburton, 703 F. Supp. 2d 639, 663
   (S.D. Tex. 2010), vacated on other grounds, 667 F.3d at 622. Although we
   vacated that opinion on other grounds, we agreed with the district court that
   the claims were precluded by the DBA. It was immaterial in that case, as it is
   here, that the civil contractors were not directly employed by KBR. Rather,
   the record there reflected that the allegations established an employer-
   employee relationship between the parties, and so too, here.
          To sum up, we conclude that the record evidence sufficiently
   demonstrates that an employer-employee relationship pursuant to the DBA
   and based on the allegations against KBR existed between KBR and Plaintiffs.
   Thus, the DBA provides the exclusive remedy for Plaintiffs’ claims against
   KBR. Summary judgment was thus warranted.




                                         10
Case: 21-20676        Document: 00516464976                Page: 11        Date Filed: 09/08/2022




                                           No. 21-20676


           Because we conclude that Plaintiffs’ state law claims are barred by the
   DBA, we do not consider KBR’s other arguments under the political
   question doctrine4 or the combatant activities exception.
           AFFIRMED.




           4
              Although we recognize that the political question doctrine has jurisdictional
   tones, we need not address it as a threshold issue here because it is prudential in nature and
   does not determine whether jurisdiction can be exercised over the case in the first instance.
   See Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008) (“Political questions are labeled
   ‘nonjusticiable’ because there is an undeniable difference between finding no federal
   jurisdiction at the outset of a case and declaring that a particular matter is inappropriate for
   judicial resolution only after some consideration of the merits.”). As we conclude above,
   there is federal jurisdiction over this case. Whether the case invokes a political question
   implicates only whether the district court should have declined to exercise jurisdiction, not
   whether it had jurisdiction in the first instance. See id. Our decision to thus forgo the
   political question analysis and instead affirm the dismissal of Plaintiffs’ claims based on the
   DBA accords with our decision in Fisher, 667 F.3d at 606.




                                                 11